Citation Nr: 0604183	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1946 and from January 1951 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a low back disability.

The veteran participated in a RO personal hearing in January 
2005.  A transcript of that hearing has been associated with 
the claims folder.

Pursuant to a January 2006 motion and the Board's granting 
thereof in January 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reason for Remand:  The veteran must be provided with a VA 
orthopedic examination to determine the nature and etiology 
of his low back disability.

After thoroughly reviewing the veteran's claims folder, the 
Board finds that the medical evidence of record, specifically 
the lack of a VA orthopedic examination, is inadequate for 
purposes of evaluating the severity of the veteran's low back 
disability, and that a remand is required by law.  See 
38 C.F.R. § 4.2 (2005). 
In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where there is evidence of record satisfying the 
first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion.  

In this case, the veteran's service medical records indicate 
that he was seen for complaints of low back pain after 
lifting logs and treated for "chronic sacroiliac strain, 
left", in August 1951.  Although the veteran's service 
separation examination in October 1951 did not note 
continuing low back problems, testimony provided by the 
veteran during the January 2005 RO personal hearing indicates 
that he is contending that the chronic sacroiliac strain that 
had its onset in service weakened his back so that, when he 
was lifting a truck tire on the job in 1952, he injured his 
back to such an extent that he needed back surgery 
immediately thereafter.  Evidence in support of his claim 
that he had back surgery in 1952 includes a bill from 
Northwestern Hospital, dated in November 1952, showing a 17-
day period of hospitalization in October 1952, including 
charges for an operating room and surgical supplies; a 
letter, dated in February 1953, from E. T. E., M.D., to an 
insurance company describing the veteran's progress, 
estimates a time when he may be able to return to work, and 
includes findings on examination of the back; a diary entry 
from the veteran's wife; and a lay statement from the 
veteran's brother averring that he visited the veteran in the 
hospital at the time of the surgery.  In addition, private 
medical records dating from 1988 which show that the veteran 
provided a history of previous lumbar spine or back surgery 
including two references, made in reports of 1998 and 1999, 
of back surgery in the early 1950s.  In addition, in a 
statement dated in 1999, the veteran reported that he had 
back problems in service and that, less than a year after 
discharge, he had three discs operated on, about which he 
stated, "Workmen's comp had to pay [for] that operation."

With regard to a current back disability, the most recent 
private medical evidence, dated in 1997, shows severe 
degenerative changes at every level of the lumbar spine.  
Although there is a large gap in time-more than thirty-five 
years--between chronic sacroiliac strain, left, in service in 
1951 and a surgery shortly after service which appears to 
have involved the low back and the first low back and lower 
extremity complaints in approximately 1988 (and medical 
reports in this file date from 1974), the veteran has 
submitted a letter, dated in October 2003, from P. E. V.G., 
M.D., who stated that the veteran's "symptoms of chronic low 
back pain and numbness in the lower extremities are very 
likely related to the problems that he began to suffer with 
during his second tour of duty in the military from January 
16, 1951, to October 2, 1951."  Dr. V.K. acknowledged that 
it is impossible to prove or disprove that the injury in 
service is the cause of his current disability by any medical 
tests or imaging procedure, and he indicated that he 
considered the veteran's history of having had symptoms since 
that time in reaching his conclusion.  

In light of this evidence, the Board concludes that an 
additional medical opinion, by an examiner who has reviewed 
all the medical evidence in the record and comments on the 
significance or insignificance of certain things, including 
the possibility of an intervening back injury on the job in 
1952 (which Dr. V.K. did not show an awareness of in his 
letter), is needed to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  
Concerning this, the Board notes that it may consider only 
independent medical evidence to support its findings.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  If the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin, 1 Vet. App. at 175.

Moreover, although it is unlikely that private records from a 
surgery performed so long ago have not been destroyed by now, 
the Board concludes that, on remand, VA should make an 
attempt to obtain the records of the surgery from October 
1952 from Northwestern Hospital which the veteran's brother 
states is now called Abbott Northwestern Hospital.  In 
addition, an April 2004 letter from the veteran's 
representative indicated that he was at that time an 
inpatient for back surgery, and the records pertaining to 
this surgery should be obtained on remand.

For these reasons, the veteran's claim must be remanded for 
the following development:

1.  The AMC should review the record and ensure 
compliance with all notice and assistance requirements 
set forth in the VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A 
notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must: (1) inform the claimant 
about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to 
the claim.

In this regard, write to the veteran, with a copy to 
his representative, and ask that he provide sufficient 
information about where he had back surgery in April 
2004 so that VA may obtain the records of this surgery.  
In addition, write to Northwestern Hospital (now 
perhaps called Abbott Northwestern Hospital) in 
Minneapolis and request records of treatment for the 
veteran for the period October 13 to October 31, 1952.  
If such records have been destroyed, ask the hospital 
to indicate that in a reply.  Provide the veteran with 
the appropriate release-of-information forms to attempt 
to obtain these private medical records.

2.  The AMC must make arrangements with the appropriate 
VA medical facility for the veteran to be afforded a VA 
examination of the spine by an appropriate examiner to 
ascertain the nature, extent of severity, and etiology 
of any low back disability that may be present.  Any 
and all indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  Since it is important "that each 
disability be viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2005), the claims folder and a separate 
copy of this remand must be made available to and 
reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  The 
examiner must annotate the examination report that the 
claims folder was in fact made available for review in 
conjunction with the examination.  

The examiner is requested to review all pertinent 
records associated with the claims folder and offer an 
opinion as to the likelihood (likely, unlikely, at 
least as likely as not) that any current back 
disability is etiologically related to a disease or 
injury of the back during the veteran's military 
service, including "chronic sacroiliac strain" 
sustained after lifting logs as noted in an entry, 
dated in January 1951, in the service medical records, 
as opposed to its being related to some other factor or 
cause.  (The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather that the medical evidence both for and against a 
conclusion is so evenly divided that it is as medically 
sound to find in favor of causation as it is to find 
against it.)  In rendering this opinion, the examiner 
should consider and discuss the following items of 
evidence:

(a)  The lack of findings pertaining to the low back on 
the separation examination in October 1951;

(b) The items of evidence indicating that the veteran 
underwent surgery for a back disorder in October 1952, 
including

a bill from Northwestern Hospital, dated 
in November 1952, showing a 17-day period 
of hospitalization in October 1952, 
including charges for an operating room 
and surgical supplies; 

a letter, dated in February 1953, from E. 
T. E., M.D., to an insurance company 
describing the veteran's progress, 
estimates a time when he may be able to 
return to work, and includes findings on 
examination of the back; 

private medical records dating from 1988 
which show that the veteran provided a 
history of previous lumbar spine or back 
surgery including two references, made in 
reports of 1998 and 1999, of back surgery 
in the early 1950s;

testimony from veteran and lay statements 
from the veteran's wife and brother 
indicating that the surgery in 1952 was 
surgery for a back disorder; 

(c) Private medical reports dating from 1974, including 
complaints of and treatment for the low back;

(d) The October 2003 opinion of P. E. V.G., M.D., 
regarding a relationship between the veteran's current 
back disability and chronic sacroiliac strain in 
service;

(e) The testimony provided by the veteran during the 
January 2005 RO personal hearing indicating his 
contention that the chronic sacroiliac strain, left, 
that had its onset in service weakened his back such 
that, when he was lifting a truck tire on the job in 
1952, he injured his back to such an extent that he 
needed back surgery immediately thereafter.

A clear rationale for all opinions and a discussion of 
the facts and medical principles would be of 
considerable assistance to the Board and should be 
provided.

3.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran is hereby placed on notice that pursuant to the 
provisions of 38 C.F.R. § 3.655 (2005), failure to cooperate 
by not attending a requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

